DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-9, 10, 12, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lo et al (US PUB. 20120004786, herein Lo). 

Regarding claim 1, Lo teaches A control system for controlling at least one automation component of an automation system, the control system comprising: 
a standardized data interface configured to receive control instructions from outside (0059 “A demand response protocol receiver 405 receives data returned from the DRAS 107, 109 (steps 317, 319)…DR data may comprise the current DR event level…DR level describes how much load may be curtailed.”, 0012 “Demand Response Application Server (DRAS)”, the demand response protocol receiver, which as shown in fig. 4 is part of the demand , 
wherein the control system is configured to (i) convert the received control instructions into control commands for the at least one automation component (0059 “A demand response protocol receiver 405 receives data returned from the DRAS 107, 109 (steps 317, 319). The received DR data is converted, if required, using a normalizer to a compatible PLC format and is parsed to retrieve DR level data in accordance with the user/DRAS contract”), and (ii) control the at least one automation component using the control commands (0011 “allow a Programmable Logic Controller (PLC) to receive Demand Response (DR) signals and process them in a PLC Function Block (FB).”, 0012 “Programmable Logic Controller (PLC) to control facility electrical equipment based on Demand Response (DR) data”).

Regarding claim 2, Lo teaches The control system according to claim 1.
Lo further teaches wherein the standardized data interface is standardized in accordance with Representational State Transfer (REST) and is configured to receive the control instructions in accordance with REST protocol from outside (0059 “A demand response protocol receiver 405 receives data returned from the DRAS 107, 109 (steps 317, 319)…DR data may comprise the current DR event level…DR level describes how much load may be curtailed.”, 0043 “DR data that are sent from the DRAS 107, 109 to the DRAS clients (devices) follow the proposed standard…standard defines two ways in which to interface with DRAS: 1) via a Representational State Transfer (REST) web service”, the demand response protocol receiver is a DRAS client device since it receives DR data from the DRAS. It also corresponds to the standardized data interface. How much load may be curtailed corresponds to control instructions).

the control system according to claim 1.
Lo further teaches wherein user data is contained in the received control instructions in a standardized format (0059 “A demand response protocol receiver 405 receives data returned from the DRAS 107, 109 (steps 317, 319)…DR data may comprise the current DR event level…DR level describes how much load may be curtailed…Each DR event includes a time interval (e.g., from 1:00-2:00 PM: level=moderate, price=$1/kWh…the user can choose what the trigger will be (price/level or both).”)

Regarding claim 7, Lo teaches The control system according to claim 1. 
Lo further teaches wherein the control system is configured to control the at least one automation component immediately after reception via the standardized data interface (0011 “allow a Programmable Logic Controller (PLC) to receive Demand Response (DR) signals and process them in a PLC Function Block (FB).”, 0012 “Programmable Logic Controller (PLC) to control facility electrical equipment based on Demand Response (DR) data”, 0059 “A demand response protocol receiver 405 receives data returned from the DRAS 107, 109 (steps 317, 319). The received DR data is converted, if required, using a normalizer to a compatible PLC format and is parsed to retrieve DR level data in accordance with the user/DRAS contract”, 0036 “integrate a DR client protocol into a PLC program using the demand response FB 201 that effect an energy use strategy using the demand response load manager FB 203.” Fig. 4 shows that the DR receiver 405 is part of the DR fb 201. The PLC receives the demand response signals from the receiver and is processed by the PLC in order for the PLC to control facility electrical equipment based on the DR signals. As shown in fig. 3’s chart, there is no delay step in the PLC controlling based on the DR signal.)

Regarding claim 8, Lo teaches The control system according to claim 1.
 wherein the control system is configured to receive the control instructions via the standardized data interface via a network (0015, 0059, 0042, fig 1). 

Regarding claim 9, Lo teaches the control system according to claim 1.
Lo further teaches further comprising: a further data interface, wherein the control system is configured to (i) receive further control instructions via the further data interface and (ii) control at least one automation component using the further control instructions (0029, the control instructions sent to the multiple facilities correspond to the further control instructions. The different facilities network interfaces as shown in fig. 1 correspond to the further data interface).

Regarding claim 10, Lo teaches A method for operating an automation system having at least one automation component and a control system, the method comprising: 
transmitting control instructions from outside via a standardized data interface (0059 “A demand response protocol receiver 405 receives data returned from the DRAS 107, 109 (steps 317, 319)…DR data may comprise the current DR event level…DR level describes how much load may be curtailed.”, 0012 “Demand Response Application Server (DRAS)”, the demand response protocol receiver, which as shown in fig. 4 is part of the demand response fb, receives control instruction from the DRAS. DRAS is shown as the outside in fig. 1) to the control system (0011 “allow a Programmable Logic Controller (PLC) to receive Demand Response (DR) signals and process them in a PLC Function Block (FB).”, 0012 “Programmable Logic Controller (PLC) to control facility electrical equipment based on Demand Response (DR) data”, 0036 “integrate a DR client protocol into a PLC program using the demand response FB 201 that effect an energy use strategy using the demand response load manager FB 203.” Fig. , 
converting the received control instructions into control commands for the at least one automation component (0011 “allow a Programmable Logic Controller (PLC) to receive Demand Response (DR) signals and process them in a PLC Function Block (FB).”, processing of the DR signal corresponds to converting the control instruction into control commands); 
and controlling the at least one automation component using the control commands (0011 “allow a Programmable Logic Controller (PLC) to receive Demand Response (DR) signals and process them in a PLC Function Block (FB).”, 0012 “Programmable Logic Controller (PLC) to control facility electrical equipment based on Demand Response (DR) data”).

Regarding claim 12, Lo teaches The method according to claim 10.
Lo further teaches wherein: the control system includes the standardized data interface configured to receive the control instructions from outside (0059 “A demand response protocol receiver 405 receives data returned from the DRAS 107, 109 (steps 317, 319)…DR data may comprise the current DR event level…DR level describes how much load may be curtailed.”); 
and the control system is configured to (i) convert the received control instructions into the control commands for the at least one automation component (0059 “A demand response protocol receiver 405 receives data returned from the DRAS 107, 109 (steps 317, 319). The received DR data is converted, if required, using a normalizer to a compatible PLC format and is parsed to retrieve DR level data in accordance with the user/DRAS contract”), and (ii) control the at least one automation component using the control commands (0011 “allow a Programmable Logic Controller (PLC) to receive Demand .

Regarding claim 16, Lo teaches the control system according to claim 8.
Lo further teaches wherein the control system is configured to receive the control instructions via the standardized data interface via an Internet (fig. 1, 0028-0029, 0059, 0015).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al (US PUB. 20120004786, herein Lo) in view of Kurella et al (US PUB. 20170192407, herein Kurella). 

Regarding claim 4, Lo teaches the control system according to claim 1.
Lo does not explicitly teach wherein the control system is configured to output information relating to the received control instructions on request via the standardized data interface.
Kurella teaches wherein the control system is configured to output information relating to the received control instructions on request via the standardized data interface (0029 “sections of a unit controlled by the PLCs can be monitored by human users via HMIs that provide data from the PLCs along with other analytics.”, 0004).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the PLC demand response teachings of Lo with the PLC display teachings of Kurella since Kurella teaches a means for allowing a user to view detailed views of an entire establishment monitored by the control system in a manner where the user is able to drill down to investigate various parts of the control system (0002). 

Regarding claim 14, Lo teaches the control system according to claim 3.
Lo further teaches wherein the user data is contained in the control instructions (0059 “A demand response protocol receiver 405 receives data returned from the DRAS 107, 109 (steps 317, 319)…DR data may comprise the current DR event level…DR level describes how much load may be curtailed…Each DR event includes a time interval (e.g., from 1:00-2:00 PM: level=moderate, price=$1/kWh…the user can choose what the trigger will be (price/level or both).”) [in JavaScript Object Notation (JSON) format].
Lo does not teach in JavaScript Object Notation (JSON) format.
Kurella teaches wherein the user data is contained in the control instructions (taught by Lo as shown above) in JavaScript Object Notation (JSON) format (0035, Kurella teaches a means for putting output files in JSON format). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the PLC demand response teachings of Lo with the PLC display teachings of Kurella since Kurella teaches a means for allowing a user to view detailed views of an entire establishment monitored by the control system in a manner where the user is able to drill down to investigate various parts of the control system (0002).

Regarding claim 15, Lo and Kurella teach The control system according to claim 4.
 wherein the control system is configured to output a structural schema of at least one of the control instructions and available control instructions (0003 “Embodiments are disclosed herein for automatically generating navigational schema for a HMI application based on a model of the control system.”), on request via the standardized data interface (0038 “The parsed information is accessed by the schema generation module 204 which generates a navigation schema for the user interface screens of the HMI application 162 that allow a user to browse through and obtain information regarding the various plant entities which comprise without limitation, the processes and assets associated with the plant 150”, 0041).

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al (US PUB. 20120004786, herein Lo) in further view of Brooks (US PAT. 10,466,277). 

Regarding claim 5, Lo teaches The control system according to claim 1.
Lo does not teach wherein the control system is configured to control depending on information contained in the received control instructions relating to an access right with respect to the control system.
Brooks teaches wherein the control system is configured to control depending on information contained in the received control instructions relating to an access right with respect to the control system (25:30-35, 50-55 “circuit breakers, switches, outlets, and sockets are configured to switch off, or result an intentional interrupt, when flow to the ground increases above a threshold amount… this intentional interrupt may occur remotely based on an authorized user input.” 30:10-15, 20-25, 40-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the PLC power demand response teachings of Lo with the power monitoring and control teachings of Brooks since Brooks teaches a means for 

Regarding claim 6, Lo teaches The control system according to claim 1.
Lo further teaches further comprising: [a buffer memory], wherein the control system is configured to (i) store the received control instructions in the [buffer] memory (0025).
Lo does not teach buffer memory, to (i) store the received control instructions in the [buffer] memory and (ii) remove the received control instructions from the buffer memory in the sequence of their input.
Brooks teaches buffer memory (7:40-45 “memory includes a buffer (e.g., frame buffer, first-input-first-output (FIFO) buffer)”)
to (i) store the received control instructions (2:15-20 “system may include a memory coupled to the first processor with executable instructions thereon, which are configured to perform steps. The steps may include receiving the multiple inputs from the multiple input sensing devices”) in the buffer memory (7:40-45 “memory includes a buffer (e.g., frame buffer, first-input-first-output (FIFO) buffer)”)
and (ii) remove the received control instructions from the buffer memory in the sequence of their input (7:40-45 “memory includes a buffer (e.g., frame buffer, first-input-first-output (FIFO) buffer)”), FIFO corresponds to removing instructions from the buffer memory in the sequence of their input). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the PLC power demand response teachings of Lo with the power control and memory teachings of Brooks since Brooks teaches a means for authorizing a user in a manner that allows them to have access to the data without being .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al (US PUB. 20120004786, herein Lo) in further view of Reichard et al (US PUB. 20130123953, herein Reichard). 

Regarding claim 11, Lo teaches The method according to claim 10.
While Lo teaches the standardized data interface to the control system and the automation system, Lo does not teach the transmitting further comprising: transmitting the control instructions via a browser which is provided on a computing system disposed remotely from the automation system, via the standardized data interface to the control system.
Reichard teaches the transmitting further comprising: transmitting the control instructions via a browser (0036 “the behavioral subsystem 22 gives designers the ability to manipulate aspects of the run-time environment 14 using a Web browser that is capable of accessing a related interface or HMI”) which is provided on a computing system disposed remotely from the automation system, via the standardized data interface to the control system (0037 “system 24 is illustrated as including an HMI 26 adapted to collaborate with components of a process 28 through a control/monitoring device 30 (e.g., a remote computer, automation controller, such as a programmable logic controller (PLC), or other controller).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the PLC power demand response teachings of Lo with the web browser for manipulation of run-time environment teachings of Reichard since Reichard teaches a means for using the Web-based design-time environment in a manner that facilitates management of the device elements without compromising run-time performance or security (0036). 
13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al (US PUB. 20120004786, herein Lo) in further view of Bull et al (US PUB. 20180238579, herein Bull).  

Regarding claim 13, Lo teaches the control system according to claim 2. 
Lo teaches wherein the standardized data interface is configured to receive the control instructions (0059 “A demand response protocol receiver 405 receives data returned from the DRAS 107, 109 (steps 317, 319)…DR data may comprise the current DR event level…DR level describes how much load may be curtailed.”)
Lo does not teach in accordance with Uniform Resource Identifier (URI) protocol.
Bull teaches wherein the standardized data interface is configured to receive the control instructions (taught by Lo as shown above) in accordance with Uniform Resource Identifier (URI) protocol (0004 “The communications connection may have a uniform resource identifier (URI) associated with it, the load control system may be configured to control electrical loads for an environment, the load control system may include a control device, and the load control system may associate a URI with the control device.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the PLC power demand response teachings of Lo with the communication system for controlling electrical loads teachings of Bull since Bull teaches a means for allowing multiple load control system to be integrated in a manner that may appear to a user and be controlled by the user as a unified load control (0006). 

Relevant Prior Art 
	Harkless et al (US PUB. 20160186531) was deemed as relevant prior art since Harkless teaches a means for remote monitoring of an industrial system. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116